302 U.S. 745
58 S. Ct. 267
82 L. Ed. 576
Gabriele GIORDANO, petitioner,v.The CITY OF ASBURY PARK, Peter Masco et al.*
No. 520.
Supreme Court of the United States
November 15, 1937

1
Mr. Gabriele Giordano, pro se.


2
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit; and


3
For opinion below, see 91 F.(2d) 455.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writs of certiorari should be issued. The petition of certiorari is therefore also denied.



*
 Rehearing denied 302 U.S. 779, 58 S. Ct. 363, 82 L.Ed. ——.